Opinion by
Dallingeb, J.
It was stipulated that the merchandise consists of atomizers, boxes, trays, bookends, lamps, paper weights, cups, tea set, vases, letter openers, cocktail glasses, bowls, jars, shakers, jugs, and plates chiefly used in the kitchen, on the table, or in the household for utilitarian purposes. The claim at 40 percent under paragraph 339 was therefore sustained. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), and Rice v. United States (T. D. 49373) cited.